 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 1 of 51

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

DANIKA HARTWELL,
Individually and on behalf of a class
of persons similarly situated,

C.A. NO. 1:18-CV-11895-DJC

Plaintiff,
v.

AMERICREDIT FINANCIAL SERVICES, |
INC, d/b/a GM FINANCIAL,

Defendant.

 

CLASS ACTION SETTLEMENT AGREEMENT

Subject to final approval by the Court and in exchange for valuable consideration as
set forth herein, this Class Action Settlement Agreement (the “Agreement”’) dated as of April
12, 2019 is entered into by and between Danika Hartwell (the “Class Representative” or
Plaintiff’), on behalf of herself and the Settlement Class Members as defined herein, and
AmeriCredit Financial Services, Inc. d/b/a GM Financial (“GMF” or “Creditor”), intending
that as among the Parties, including all Settlement Class Members, this Litigation and the
Released Claims, as defined below, shall be fully and finally compromised, settled and
released, and this Litigation shall be dismissed with prejudice, as to all Parties and Released
Persons upon the terms and conditions set forth herein.

WHEREAS, Plaintiff filed a class action complaint against the Creditor in the
Commonwealth of Massachusetts Superior Court, Bristol County, Case No. 1873CV00660,

and GMF removed the case to this Court on September 5, 2018;

906137032-8
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 2 of 51

WHEREAS, Plaintiff subsequently filed an Amended Complaint alleging violations
of the Massachusetts Uniform Commercial Code and the Massachusetts Consumer Protection
Act with respect to Statutory Notices sent following repossession of Motor Vehicles (the
Litigation”);

WHEREAS, the Creditor denies the material allegations made in the Litigation and
denies any and all liability with respect to the allegations and claims alleged in the Litigation
and further denies that the Settlement Class Members have suffered any damage or are
entitled to any recovery;

WHEREAS, Plaintiff sought statutory damages under the Massachusetts Uniform
Commercial Code, and contested and disputed liability for any deficiencies allegedly owed;

WHEREAS, sharply contested issues of both law and fact exist concerning the
allegations and claims made against the Creditor;

WHEREAS, Class Counsel has conducted a full investigation into the facts and law
relating to the Litigation, including through informal discovery;

WHEREAS, based on their review and analysis of the relevant facts and legal
principles, Class Counsel believe that, in consideration of all the circumstances and after
extensive and thorough arms’ length settlement negotiations, the terms and conditions
embodied in this Settlement are fair, reasonable, and adequate, and beneficial to and in the
best interests of the Class Representative and the Settlement Class Members (certain
capitalized terms are defined in Section 1 below), based upon the substantial benefits that this
Settlement bestows upon the Settlement Class, generally as follows:

(i) Creditor will pay or credit One Hundred Fifty Dollars ($150.00) for the
benefit of each Settlement Class Member,

(ii) Creditor will pay an additional Two Million Three Hundred Fifty Nine

906137032-8 2
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 3 of 51

Thousand and Fifty Dollars ($2,359,050.00) for the benefit of a subclass of
the Settlement Class Members described below and for the purposes of the
administrative costs of the Settlement and paying attorneys’ fees and costs as
approved by the Court,

(iii) Creditor will release and waive all outstanding Deficiency Balances for all
members of that subclass, being a benefit of more than Eight Million Dollars
($8,000,000.00) to those Members, and

(iv) | Creditor will pay an incentive award of Five Thousand Dollars ($5,000.00) to
the Class Representative;

all as more fully described, and on and subject to the terms and conditions described herein.

WHEREAS, Class Counsel has fully analyzed and evaluated the merits of the
Parties’ contentions and this settlement as it affects the Parties, and after taking into account
the foregoing along with the substantial risks of continued litigation and the likelihood that
the Litigation, if not settled now, will be protracted and expensive, are satisfied that the terms
and conditions of this Agreement are fair, reasonable, adequate and equitable, and that a
settlement of the Litigation is in the best interests of the Settlement Class Members defined
below; and

WHEREAS, Creditor denies any liability, but nevertheless desires to settle the
Litigation on the terms and conditions herein set forth, for the purposes of avoiding the
burden, expense, and uncertainty of continuing litigation, and for the purpose of putting to
rest the controversies engendered by the Litigation;

NOW THEREFORE, intending to be legally bound and in consideration of the
covenants and agreements set forth herein, the Class Representative, the Settlement Class
Members and Creditor agree to the settlement of the Litigation, subject to Court approval and
the provisions contained in this Agreement, and that the Litigation and the Settled Claims

against the Released Persons are fully and finally compromised, settled and released and that

906137032-8 3
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 4 of 51

the Litigation shall be dismissed with prejudice as to the Settlement Class Members as
follows:
1. DEFINITIONS.

1.1 “Agreement” means this Settlement Agreement.

1.2 “Class Counsel” means the Law Office of Nicholas F. Ortiz, P.C., Boston,
Massachusetts.

1.3 “Class List” is defined in paragraph 5.2.

1.4 “Class Period” means the period from July 19, 2014 through July 31, 2018.

1.5 “Creditor” means AmeriCredit Financial Services, Inc. d/b/a GM Financial.

1.6 “Deficiency Balance” for purposes of this Agreement means the account
balance of each Sale Subclass Member claimed by GMF to be outstanding as of the Effective
Date. For certainty, the term “Deficiency Balance” does not apply to any Settlement Class
Member whose vehicle was not sold, leased, licensed or otherwise disposed by Creditor, or
that was sold after GMF sent a presale notice that included the phrase “fair market value”
prior to such sale.

1.7 “Distribution Date” means ten (10) business days after the Effective Date.

1.8 “Effective Date” of this Agreement means the date after the entry by the Court
of the Final Approval Order Approving Class Action Settlement (the “Final Approval
Order”) and (i) the passage of the applicable period for the filing or noticing of an appeal of
such Final Approval Order without an appeal having been filed; or (ii) if an appeal shall have
been taken, the entry of an order affirming the Final Approval Order and the expiration of

applicable period for the filing or noticing of an appeal or petition for review thereof without

906137032-8 4
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 5 of 51

a further appeal or petition for review having been filed, or the entry of any stipulation
dismissing any such appeal with no right of further prosecution thereof.

1.9 “Final Approval Order” means an order of the Court approving class action
settlement substantially in the form of Exhibit C to this Agreement.

1.10 “Member” or “member,” in reference to any Settlement Class Member shall
be determined on an account-by-account basis. All payments and other awards shall be made
singularly for each account shown on GMF’s records, regardless of the number of individual
obligors on such account. Joint obligors on any account shall be treated collectively as a
single class member and are referred to collectively herein in the singular as a “member.”

1.11 “Motor Vehicle” or “vehicle” means a self-propelled device on wheels that
requires a license to operate (such as a car, truck, or motorcycle), in which or upon which a
person may be transported upon a public highway, including, in any event, any device
satisfying the definition of “motor vehicle” set forth in M.G.L. c. 255B, § 1.

1.12 “Parties” means the Class Representative, the Settlement Class Members and
Creditor.

1.13 “Preliminary Approval” of this Agreement means the Court’s entry of an
order substantially in the form of Exhibit A hereto, conditionally certifying the Settlement
Class and the Sale Subclass and preliminarily approving the terms and conditions of this
Agreement, including the manner of providing notice to the Settlement Class Members.

1.14 “Released Claims” means and includes a release of any and all claims,
demands, actions, causes of action, rights, offsets, suits, damages, lawsuits, liens, costs,
losses, expenses or liabilities of any kind whatsoever (“claims”), for any relief whatsoever,

whether known or unknown, that were raised in the Amended Complaint [Dkt. 16] or could

906137032-8 5
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 6 of 51

have been raised based on the factual allegations in the Amended Complaint, including in
any event all claims relating to the form and content of notices sent by Creditor or any of the
Released Persons to any Settlement Class Member after the Creditor’s repossession of a
Class Member’s vehicle and after the Creditor’s sale of a vehicle, including post-
repossession notices of intent to sell and post-sale deficiency notices (the “Statutory
Notices”).

1.15 “Released Persons” means and includes the Creditor, and all of its respective
officers, directors, affiliates, subsidiaries, parents, partners, insurers, employees, associates,
trustees, agents, accountants, attorneys, predecessors (including, without limitation, any prior
holders or servicers of the Settlement Class Members’ Retail Installment Sale Contracts),
successors and assigns, and any other persons or entities involved in the issuance of the
Statutory Notices.

1.16 “Retail Installment Sale Contract” or “RISC” means and includes a contract to
purchase a motor vehicle in installments that is governed by provisions of the Motor Vehicle
Retail Installment Sales Act, Massachusetts General Laws, chapter 255B and one or more
obligors thereto has a Massachusetts address.

1.17 “Sale Subclass Award Amount” means Two Million Three Hundred Fifty
Nine Thousand and Fifty Dollars ($2,359,050.00).

1.18 “Sale Subclass Distribution Amount” means for each Sale Subclass Member,
an amount determined under paragraph 4.3 hereof.

1.19 “Sale Subclass Members” means the obligors on the accounts in the Sale

Subclass defined in paragraph 3.1 who have not timely and validly excluded themselves from

906137032-8 6
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 7 of 51

the Settlement pursuant to paragraph 7.3. For certainty, the Sale Subclass Members are also
Settlement Class Members.

1.20 “Settlement Account Credit” means, for each Settlement Class Member who
has an outstanding account balance of at least One Hundred Fifty Dollars ($150.00) as of the
Effective Date after application of the waiver of Deficiency Balance provided in paragraph
4.1(d), regardless of whether GMF shall have previously charged off such balance, (an
“Unpaid Account Settlement Class Member”), a credit in the amount of One Hundred Fifty
Dollars ($150.00) to such Settlement Class Member’s account with GMF.

1.21 “Settlement Administrator” means an independent class action settlement
administration company retained by Class Counsel, who is reasonably acceptable to Creditor
and approved by the Court for purposes of administering the Settlement, to be compensated
from the Settlement Cash Amount.

1.22 “Settlement Cash Amount” means the sum of (x) the Settlement Class Award
Amount less the aggregate of Settlement Account Credits plus (y) the Sale Subclass Award
Amount.

1.23 “Settlement Class Award Amount” means a defined amount equal to the
number of Settlement Class Members as determined hereunder, multiplied by One Hundred
Fifty Dollars ($150.00).

1.24 “Settlement Class Distribution Amount” means for each Settlement Class
Member who has an outstanding account balance of less than One Hundred Fifty Dollars
($150.00) as of the Effective Date, after application of the waiver of Deficiency Balance
provided in paragraph 4.1(d) (a “Paid Account Settlement Class Member”), One Hundred

Fifty Dollars ($150.00).

906137032-8 7
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 8 of 51

1.25 “Settlement Class Members” means the obligors on the accounts in the
Settlement Class defined in paragraph 3.1 that have not timely and validly excluded
themselves from the Settlement pursuant to paragraph 7.3.

1.26 “Settlement Fund” means the funds provided by the Creditor to the Settlement
Administrator for purposes of implementing this Settlement.

1.27 “Statutory Notice” is defined under the definition of “Released Claims.” The
“Representative’s Statutory Notice” means the presale and post-sale notifications sent to the
Class Representative, copies of which have been filed in the Litigation.

2. GENERAL TERMS OF THE SETTLEMENT.

2.1 Conditional Nature of Settlement Agreement. This Agreement, including all
associated exhibits and attachments, is made for the sole purpose of attempting to
consummate a settlement of this action on a class-wide basis. The Agreement is made in
compromise of disputed claims. The Agreement is intended by the Parties to fully, finally
and forever resolve, discharge and settle the Released Claims upon and subject to the terms
and conditions set forth in this Agreement. Because this action was pled as a class action,
this Settlement must receive approval by the Court. Accordingly, the Parties enter into this
Agreement and associated settlement (the “Settlement”) on a conditional basis, subject to
entry of the Final Approval Order and the occurrence events and passage of time giving rise
to the Effective Date.

2.2 Effect of Disapproval.

(a) Subject to the provisions of paragraph 2.2(b), in the event the Court
does not execute and file the Final Approval Order or the associated Final Judgment does not

become final for any reason, then this Agreement shall be deemed null and void ab initio.

906137032-8 8
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 9 of 51

This Agreement shall not be referred to, utilized or admissible for any purpose whatsoever;
and any negotiations concerning the terms of the Agreement including, without limitation,
the Creditor’s provision of class-related data and the Class List referred to in paragraph 5.2,
shall remain confidential and shall not be admissible in any proceeding for any purpose.

(b) The Parties have agreed and hereby confirm and covenant that if the
Court does not approve the Final Approval Order or the associated Final Judgment does not
become final for any reason, they will settle the Sale Subclass Members on the same terms
and conditions provided for the Sale Subclass Members herein, including all of the benefits
and payments that each Sale Subclass Member would have received, including the payments
and benefits each Sale Subclass Member would have received by virtue of being a member
of the Settlement Class itself. The Parties agree that promptly upon Class Representative’s
or Creditor’s determination that the Final Judgment will not issue or become final, the Parties
shall promptly negotiate and prepare a new settlement agreement on the terms generally
described herein and in this subparagraph (b), with such changes that all Parties agree are
appropriate to obtain Court approval and that are acceptable to all Parties and do not increase
the cost of the settlement to the Creditor or narrow the scope of the release provided to it by
the Sale Subclass Members.

2.3. Denial of Liability: No Admissions. The Creditor denies all of the claims as
to liability, damages, fees, restitution and all other forms of relief as well as all allegations
asserted in the Litigation. Neither this Agreement, nor any of its terms and provisions, nor
any of the negotiations connected with it, shall be construed as an admission or concession
by the Creditor of any legal violations, any legal requirement or any failure to comply with

any applicable law, or any wrongdoing of any type. Except as necessary in a proceeding to

906137032-8 9
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 10 of 51

enforce the terms of this Agreement, this Agreement and its terms and provisions shall not be
offered or received as evidence in any action or proceeding for any purpose, including,
without limitation, to establish any liability or admission on the part of the Creditor or any
Released Persons or to establish any condition constituting a violation of or non-compliance
with federal, state, local or other applicable law, or the propriety of class certification in any
proceeding or action. The Parties expressly agree and represent that, in the event that the
Court does not approve this Agreement, or any appellate court disapproves of this Agreement
in any way that prevents the Settlement from becoming final and effective, no Party will use
or attempt to use any conduct or statement of any other Party in connection with this
Agreement, or any effort to seek approval of the Settlement, to affect or prejudice any other
Party’s rights in any ensuing litigation. The Creditor has agreed to resolve this Litigation
through this Agreement, but to the extent this Agreement is deemed void or the Effective
Date does not occur, the Parties do not waive, but rather expressly reserve all rights and
defenses, including, without limitation, any and all rights to challenge all such claims and
allegations in the Litigation upon all procedural, factual and substantive grounds, and the
ability to challenge class action treatment on any grounds or assert any and all defenses or
privileges. The Parties expressly reserve all rights and defenses as to any claims and do not
waive any such rights or defenses in the event that this Agreement is not approved for any
reason. The Class Representative and Class Counsel agree that the Creditor and the Released

Persons retain and reserve these rights and agree not to take a position to the contrary.

906137032-8
10
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 11 of 51

3. CERTIFICATION OF SETTLEMENT CLASS.

3.1 Class Certification for Settlement Purposes. For the purposes of the
Settlement and the proceedings contemplated herein, the Parties stipulate and agree that the
following class (the “Settlement Class”) shall be conditionally certified:

All accounts subject to a RISC with respect to which GMF sent a notice identical

and/or substantially similar to the Representative’s Statutory Notice attached as

Exhibit A to the Amended Complaint [Dkt. 16], at any time during the Class Period,

excluding: (i) any account that includes within the applicable RISC, a provision

requiring either party to submit to binding non-class arbitration, (ii) any account an
obligor of which received a discharge in Bankruptcy after the date he or she received
such a notice, and (iii) any account where GMF has previously obtained a binding
release from all obligors or obtained a judgment against all obligors.
Additionally, for the purposes of the Settlement and the proceedings contemplated herein, the
Parties stipulate and agree that the following subclass of the Settlement Class (the “Sale
Subclass”) shall be conditionally certified:

All accounts within the Settlement Class where GMF repossessed or accepted

voluntary surrender of the subject vehicle and then sold, leased, licensed or otherwise

disposed of it without sending a presale notice that included the phrase “fair market
value” prior to such sale or other disposition.

3.2 The Parties further stipulate and agree that Danika Hartwell shall be the Class
Representative for the Settlement Class and the Sale Subclass and her counsel of record, the
Law Office of Nicholas F. Ortiz, P.C., shall be appointed as Class Counsel for the Settlement

Class and the Sale Subclass.

906137032-8 ] 1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 12 of 51

3.3 In connection with the application for Preliminary Approval of this
Agreement, the Parties shall request that the Court enter an order in the form annexed hereto
as Exhibit A, inter alia, preliminarily certifying the Settlement Class and Sale Subclass in
accordance with the definitions in paragraph 3.1, appointing the Class Representative as the
Settlement Class Representative and appointing her counsel of record as Class Counsel, and
granting Preliminary Approval to the Settlement.

4, RELIEF FOR SETTLEMENT CLASS MEMBERS.

4.1 Relief Provided to Settlement Class Members.

(a) The Creditor shall (i) within 10 business days of the Effective Date,
provide to the Settlement Administrator for the Settlement Fund the Settlement Cash Amount
and (ii) in the next monthly billing cycle for each Unpaid Account Settlement Class Member,
issue his/her Settlement Account Credit.

(b) All amounts in the Settlement Fund shall be used solely for purposes
of implementing this Settlement, and together with the Settlement Account Credits and the
Deficiency Balance waiver described in subparagraph (d) below will be the sole basis to
provide relief to members of the Settlement Class, to pay attorneys’ fees and costs as
approved by the Court, and to pay any notice and administration costs.

(c) Within ten business days of receipt of the payment described in
subparagraph 4.1(a)(i), the Settlement Administrator (i) shall mail to each Paid Account
Settlement Class Member at the address obtained pursuant to paragraphs 5.2 or 6.2, a check
for such Member’s Settlement Class Distribution Amount and (ii) shall mail to each Sale
Subclass Member at the address obtained pursuant to paragraphs 5.2 or 6.2, a check for such

Sale Subclass Member’s Sale Subclass Distribution Amount. The Settlement Administrator

906137032-8 ] 2
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 13 of 51

may combine the Settlement Class Distribution Amount and the Sale Subclass Distribution
Amount into a single check for any Sale Subclass Member.

(d) As of the Effective Date, the Creditor shall permanently abandon and
waive any claim to any Deficiency Balances. The Parties agree that all amounts claimed due
by the Creditor as Deficiency Balances are disputed. Not later than the second business day
after entry of the Preliminary Approval, Creditor shall cease active collection of deficiency
balances of accounts within the definition of the Sale Subclass, but before the Effective Date
may continue to receive and apply payments tendered on such accounts, whether tendered
pursuant to previously established payment plans or otherwise.

4,2 Settlement Fund. All funds received by the Settlement Administrator shall be
deposited and held in the Settlement Fund. The Settlement Fund shall be held in a
segregated, interest bearing account to be established by the Settlement Administrator.

4.3 Sale Subclass Distribution Amount. After allowing and reserving for payment
of (i) the Settlement Class Distribution Amount for each Settlement Class Member not
receiving a Settlement Account Credit, (ii) Class Counsel fees and costs as approved by the
Court, and (iii) costs of administration, the entire remaining balance in the Settlement Fund
(the “Subclass Pool”) shall be allocated among each of the Sale Subclass Members as
follows. First, the Settlement Administrator shall calculate the “Alleged Claim” for each
Sale Subclass Member and the total of all such Alleged Claims. For these purposes,
“Alleged Claim” means the total of Finance Charges stated on a Sale Subclass Member’s
RISC plus 10% of the Amount Financed stated thereon, as shown on the Class List. Next,
the Settlement Administrator shall calculate the percentage that the Subclass Pool bears to

the total Alleged Claims. Each Sale Subclass Member shall be allocated and paid, subject to

906137032-8 1 3
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 14 of 51

the terms hereof, the amount equal to his, her, or their Alleged Claim multiplied by that
percentage (such resulting amount, the “Sale Subclass Distribution Amount”).

4.4 Representative Incentive Award. Within 10 business days of the Effective
Date, the Creditor shall provide to the Settlement Administrator the additional sum of $5,000,
to be paid to the Class Representative as an incentive award. The Class Representative’s
incentive award shall be paid separately by check to the Class Representative, concurrently
with the mailings described in paragraph 4.1(c).

4.5 Attorneys’ Fees. The Parties understand that the Class Representative intends
to apply to the Court for approval of an award of attorneys’ fees and expenses to be paid
from the Settlement Fund in an amount not to exceed 25% of the sum of the Settlement Class
Award Amount plus the Sale Subclass Award Amount. All attorneys’ fees and expenses
shall be paid from the Settlement Fund only, and the amounts of such fees and expenses shall
not increase in any way the Creditor’s total payment as set forth in paragraphs 4.1 through
4.4 of this Agreement. The Creditor agrees not to object to any request for reimbursement of
expenses and fees in the amount described in this paragraph. The Settlement Administrator
shall pay the attorneys’ fees and expenses awarded by the Court out of the Settlement Fund
subject to the terms of this Settlement. For the sake of clarity, Creditor shall have no
obligation to pay attorney fees (other than to the extent the Court permits the attorney fees to
be paid from the Settlement Fund). The Parties did not address the issue of attorneys’ fees
and expenses until after reaching agreement on the material terms of this Settlement.

5. IDENTIFICATION OF SETTLEMENT CLASS MEMBERS.
5.1 The Creditor represents that to the best of its knowledge based on its thorough

review of its records of customer accounts, including electronic records, the Settlement Class

906137032-8 ] 4
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 15 of 51

contains approximately 3,909 accounts, and that the Sale Subclass contains approximately
2,273 accounts with an aggregate outstanding Deficiency Balance of $8,380,000.00. The
Creditor agrees that if the number of Sale Subclass Members on the Effective Date exceeds
105% of 2,273, it will increase the Sale Subclass Award Amount in proportion to the number
of Sale Subclass Members in excess of 2,273.
5.2 Settlement Class Member Identification.

(a) No later than ten (10) business days after entry of the Preliminary
Approval Order, the Creditor will produce an electronic list (the “Class List’) for the
Settlement Administrator and Class Counsel containing the following information and data
as of the date of such entry of a date reasonably proximate thereto:

(i) the names and last known address of each Settlement Class
Member;

(ii) for each Sale Subclass Member, the Amount Financed and the
Finance Charge shown on his/her/their RISC, the amount of
service charges paid, and the outstanding Deficiency Balance;
and

(iii) for each Settlement Class Member, the amount owing to
Creditor, if anything.

(b) The Settlement Administrator will update each Settlement Class
Member’s last known address through the United States Postal Service National Change of
Address (NCOA) database, and, if needed, by performing a search through Accurint or
similar service. If needed to obtain an updated address, Creditor will provide the Settlement
Administrator with Social Security Numbers upon written request. Such information shall be
provided solely to assist the Settlement Administrator in locating valid addresses where

necessary. The Creditor, through its counsel, will thereafter respond to reasonable written

906137032-8 l 5
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 16 of 51

inquiries, if any, by Class Counsel concerning the procedures used in updating and
maintaining the list of Settlement Class Members.

5,3 Process and Confidentiality of Settlement Class Identification. Creditor has
provided in writing to Class Counsel (i) a description of the processes used to identify
Settlement Class Members and gather the information provided under section 5.2, and
summaries of information relating to Amount Financed, stated Finance Charges, service
charges paid, deficiencies outstanding for each Settlement Class and each category of
accounts within the class asserted in the amended complaint and excluded from the
Settlement Class under clauses (1), (ii), and (iii) of the definition thereof under paragraph 3.1.
Class Counsel acknowledges that it has sufficient information to determine that this
Settlement is fair and reasonable and with the list to be provided under subparagraph (a)
above, to effectuate it. If the Court does not execute and enter the Final Approval Order
substantially in the form of Exhibit C to this Agreement, or in the event that the associated
Final Judgment does not become final for any reason, then Class Counsel shall destroy the
writing described in this paragraph and any lists and other information provided pursuant
hereto and all such information therein shall remain confidential and shall not be admissible
in any proceeding for any purpose.

5.4 Class Period. Creditor has demonstrated that on a date on or before the last
day of the Class Period, it commenced using presale notice forms that contain the phrase
“fair market value,” in distinction to the presale notice sent to the Class Representative.

6. ADMINISTRATION OF THE SETTLEMENT.
6.1 Costs_of Administration. Costs of providing notice to the Settlement Class

Members of the pendency and settlement of the Litigation, administering this Agreement and

906137032-8
' 16
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 17 of 51

making the cash payments and distributions required under this Agreement shall be paid
from the Settlement Fund. Class Counsel will oversee the Settlement Administrator. No
later than the hearing for preliminary approval, Class Counsel will provide the Settlement
Administrator’s cost proposal and estimate to administer the Settlement.

6.2 Treatment of Settlement Class Members Who Have Moved or Died. For
those Settlement Class Members whose checks mailed pursuant to paragraphs 4.1 are
returned by the U.S. Postal Service for lack of a current correct address, the Settlement
Administrator shall seek an address correction via a social security number search through
the Accurint (or similar) database for those individuals, and their checks will be re-sent to
any subsequently obtained addresses. The Settlement Administrator shall have no further
obligation to locate Settlement Class Members. If the Settlement Administrator receives
notice that a Settlement Class Member is deceased, the Settlement Administrator will, upon
receipt of proper notification and documentation, make any payment due to the Settlement
Class Member’s estate. “Proper notification and documentation” means, at minimum, a copy
of the court filings appointing an executor, administrator or other personal representative of
the estate and sufficient information as to the identity and address of the executor,
administrator or personal representative to enable mailing of a check.

6.3 Uncashed/Unclaimed Checks. Those Settlement Class Members whose checks
are not cashed within ninety (90) days after the Distribution Date, shall be ineligible to share
in the Settlement Fund. The funds from any checks that remain uncashed after such ninety
(90) day period shall be distributed to the cy pres beneficiaries selected by the parties and

approved by the Court, as set forth in paragraph 6.5.

906137032-8 17
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 18 of 51

6.4 Distribution Report. Within one hundred twenty (120) days after the
Distribution Date, the Settlement Administrator shall notify Class Counsel and Creditor’s
Counsel in writing of the number of Settlement Class Members, the number of Settlement
Class Members sent checks, the number of Settlement Class Members who did not cash the
checks, the total dollar amount of the checks distributed, and the total dollar amount of

cashed and uncashed checks.

6.5 Cy Pres. One hundred and thirty (130) days after the Distribution Date, the
residue of the principal, if any, of any uncashed checks distributed pursuant to the terms of
this Agreement shall be donated and paid (i) 50% to National Consumer Law Center, Inc.
and (ii) 50% to the JumpS$tart Coalition for Personal Financial Literacy,
https://www.jumpstart.org/who-we-are/about/ . The Settlement Administrator shall deliver
each organization’s check to Class Counsel for distribution, with a copy to Creditor’s

Counsel.

6.6 Certification of Distribution. Within twenty (20) days after the final
distribution of all portions of the Settlement, the Settlement Administrator shall file a
declaration certifying to the Court that the distributions provided for by this Agreement have
all been timely made and shall serve a copy thereof on Class Counsel and Creditor.

6.7 Termination of the Settlement by the Creditor. Outside this Agreement, the
Parties have entered into an agreement (the “Tip-Over Agreement”) that provides agreed
numbers of a Settlement Class Tip-Over Number and a Sale Subclass Tip-Over Number,
which agreement shall remain confidential. The Creditor has the right, in its sole discretion,
to elect to terminate and void this Agreement if total requests by Settlement Class Members
to be excluded from the Settlement exceed the Settlement Class Tip-Over Number or the Sale

Subclass Tip-Over Number. The Tip-Over Agreement shall not be filed with the Court

906137032-8 1 g
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 19 of 51

unless and until a dispute among the Parties concerning its interpretation or application
arises, and in that event it shall be filed and maintained under seal. Class Counsel will
provide written notice of the number of exclusion requests by Settlement Class Members and
by Sale Subclass Members within ten (10) days after the deadline for requesting exclusion,
and the Creditor shall have ten (10) days after receiving such notice to serve written notice of
its election to terminate this Settlement on the Court and on Class Counsel by first-class mail
or electronic mail if applicable.

6.8 Dismissal of Claims. All claims raised in the Amended Complaint shall be
dismissed with prejudice upon entry of the Final Approval Order, as set forth in the Final
Approval Order.

6.9 Calculation of Payments. Neither Creditor nor Creditor’s counsel shall have
any responsibility for, interest in, or liability whatsoever with respect to the investment,
allocation or distribution of the Settlement Fund, the administration, calculation or payment
of claims, the payment or withholding of any taxes, or any losses incurred in connection
therewith. These functions will be conducted by and under the direction of Class Counsel in
accordance with this Agreement.

7. CLASS SETTLEMENT PROCEDURES.

7.1 Motion for Preliminary Approval. Within seven (7) days after the signing of
this Agreement, Class Counsel shall file a motion for preliminary approval of the proposed
Settlement, which the Creditor agrees not to oppose, requesting the entry of an order in the
form annexed hereto as Exhibit A, providing, among other things:

(a) That the Settlement is preliminarily approved as being within the range

of reasonableness such that notice thereof should be given to the
Settlement Class Members;

906137032-8 1 9
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 20 of 51

906137032-8

(b)

(c)

(d)

(e)

(f)

That for purposes of settlement only, the requirements for provisional
certification of the Settlement Class have been satisfied, this action
shall be maintained and proceed as a certified class action, pursuant to
Rule 23 of the Federal Rules of Civil Procedure, on behalf of the
Settlement Class, and Danika Hartwell shall be appointed as Class
Representative and her attorneys appointed as Class Counsel;

That the notice of proposed class action settlement substantially in the
form attached as Exhibit B, is approved by the Court; and that the
mailing of the Notice in the manner and form set forth in the Order
meets all the requirements of Fed. R. Civ. P. 23 and any other
applicable law, constitutes the best notice practicable under the
circumstances, and shall constitute valid, due and sufficient notice to
all persons entitled thereto;

That deadlines shall be established consistent with this Settlement for
mailing of the Notices, and that deadlines shall be established for the
filing of any objections, the filing of any requests to be excluded or to
opt-out, the filing of any motions to intervene, and deadlines for the
filing of any papers in connection with the Final Approval Hearing and
the consideration of the approval or disapproval of the Settlement;

That any objections by the Settlement Class Members to: (i) the
certification of the Settlement Class and/or the Sale Subclass and the
proposed Settlement contained in the Agreement and described in the
Notice, and/or (ii) the entry of the Final Approval Order, shall be heard
and any papers submitted in support of such objections shall be
considered by the Court at the Final Approval Hearing only if, on or
before a date (or dates) to be specified in the Notice and Preliminary
Approval Order, such objector timely files a written objection to the
Settlement, states the basis for such objection, and serves copies of the
foregoing and all other papers in support of such objections upon
counsel for the Parties identified in the Notice so that such papers are
actually received by such counsel by the date set by the Court. Any
objections must be filed with the Court on or before the date specified
in the Notice, which shall be no later than 30 days after the mailing of
the Notices;

That any person who wishes to opt out of the Settlement shall mail a
notice of intention to opt-out to the Settlement Administrator on or
before a date specified in the Notice and Preliminary Approval Order.
The notice of intention to opt out shall: (i) set forth the Settlement
Class Member’s full name, current address and telephone number; (ii)
contain the signatures of each person obligated on the RISC; and (iii)
state the intent of each signatory not to participate in the Settlement.
The notice of intention to opt out shall be postmarked on or before the

20
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 21 of 51

7.2

(g)

(h)

(i)

(k)

(1)

date specified in the Notice, which date shall be no later than 30 days
after the mailing of the Notices;

That Class Counsel’s application for an award of fees and expenses,
with supporting affidavits and exhibits, shall be submitted at least 10
days prior to the Final Approval Hearing;

That the Preliminary Approval Order substantially in the form of
Exhibit A to the Settlement Agreement is preliminarily approved;

That a hearing or hearings shall be held before the Court, at the
respective time and date to be set by the Court, to consider and
determine whether the requirements for final certification of
Settlement Class have been met and whether the proposed Settlement
of the Litigation on the terms and conditions set forth in the
Agreement, including as part of the Settlement, the payment of Class
Counsel’s attorneys’ fees and reimbursement of expenses, is fair,
reasonable and adequate and should be approved by the Court, and
whether the judgment approving the Settlement and dismissing the
Litigation on the merits and with prejudice against the Class
Representative and the Settlement Class Members should be entered,
and to consider such other matters as may properly come before the
Court in connection with the Final Approval Hearing;

That the Final Approval Hearing may, from time to time and without
further notice to the Settlement Class Members (except those who filed
timely and valid objections), be continued or adjourned by order of the
Court;

That all Settlement Class Members will be bound by the Preliminary
Approval Order; and

That the Parties shall file and serve all papers in support of the motion
for entry of the Final Approval Order, which shall be substantially in
the form of Exhibit C to this Settlement Agreement, for attorneys’ fees
and expenses, and/or in response to any valid and timely objections
received by the designated counsel for the Parties identified in the
Notice on or before a date (or dates) set by the Court.

Notice to Class, CAFA Notice and Settlement Administration. Class Counsel,

through their chosen administrator, shall be responsible for giving notice of this Settlement to

the Settlement Class Members, for all administration of the Settlement Fund, and for making

the disbursements from the Settlement Fund authorized by this Settlement Agreement

906137032-8

21
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 22 of 51

following the Effective Date (subject to Court approval). Subject to the Court’s approval, the
Parties agree that notice to the Settlement Class Members shall be given by the Settlement
Administrator in the form attached hereto as Exhibit B, within ten business days after the
Creditor provides it with the Class List in the following manner: (a) the Creditor shall supply
an address list of the Settlement Class Members and the Settlement Administrator shall
update the address list as set forth in paragraph 5.3; (b) the Settlement Administrator shall
mail the notices as approved by the Court, by first class United States mail to the addresses
for the Settlement Class Members; (c) if a mailed notice is returned with a forwarding
address provided by the Postal Service, the Settlement Administrator will re-mail it to the
address or addresses provided; (d) if a mailed notice is returned without a forwarding address
provided by the Postal Service, or is otherwise designated by the Postal Service as bearing an
invalid address, that Settlement Administrator shall use the Accurint (or similar) database to
attempt to locate an updated address for the particular Settlement Class Member, and shall
re-mail the notice to the Settlement Class Member at the most recent, updated address
located. The Creditor shall send the notice required by Section 1715 of the Class Action
Fairness Act (28 U.S.C. § 1715) to the respective Attorneys General within 10 days of filing
this Agreement.

7.3 Opt-Outs. The Notice described in paragraph 7.2 above shall permit any
Settlement Class Member to elect not to be part of a Settlement Class and not to be bound by
this Agreement, if, within such time as is ordered by the Court and contained in the Notice,
the affected person mails an appropriate opt-out notice to the Settlement Administrator, at the
address contained in the notice. The notice of intention to opt out shall: (i) set forth the

Settlement Class Member’s full name, current address and telephone number; (ii) contain the

906137032-8 22
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 23 of 51

signatures of each person obligated on the RISC; and (iii) state an intent of all signatories not
to participate in the Settlement. The notice of intention to opt out must be postmarked on or
before the date specified in the Notice, which shall be no later than thirty (30) days after the
initial mailing of the Notices. No Settlement Class Member, or any person acting on behalf
of or in concert or participation with that Settlement Class Member, may exclude any other
Settlement Class Member. At least ten days prior to the Final Approval Hearing, the
Settlement Administrator shall prepare a list of the persons who have complied with the
requirements for exclusion from a Settlement Class and shall serve such list upon Class
Counsel and Creditor’s Counsel, and Class Counsel shall file such document with the Court
at least five days prior to the Final Approval Hearing and serve it upon Creditor’s Counsel at
the same time. Upon the entry of the Final Approval Order, the persons who timely and
properly requested exclusion from a Settlement Class will not be considered Settlement Class
Members for purposes of this Agreement.

7.4 Order and Final Judgment. At or before the Final Approval Hearing the
Parties shall request that the Court grant Final Approval of the Settlement and enter Final
Judgment in accordance with this Agreement, substantially in the form of the proposed Final
Approval Order, and including any modifications by the Court, approving this Agreement as
final, fair, reasonable, adequate, and binding on all Settlement Class Members, ordering that
the cash payments and/or credits be made and/or applied to all Settlement Class Members,
ordering any award of attorneys’ fees, costs and expenses be paid to Class Counsel, and
ordering that following the making of all such payments, the Litigation shall be dismissed

with prejudice as to all Settlement Class Members.

906137032-8
23
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 24 of 51

8. RELEASES.

8.1 Upon the Effective Date, the Class Representative on her own behalf, and
each Settlement Class Member, by operation of this Release and the Final Approval Order,
hereby does and shall be deemed to have fully, finally and forever released, settled,
compromised, relinquished, and discharged any and all of the Released Persons (as defined
in paragraph 1.15 above) of and from any and all of the Released Claims (as defined in
paragraph 1.14 above) and, without further action by any person, shall be deemed to have
consented to the dismissal with prejudice of such claims as to all Settlement Class Members.

8.2 Upon the Effective Date, the Creditor hereby releases, settles, compromises,
relinquishes and discharges each Sale Subclass Member from any liability for any Deficiency
Balance.

8.3. Upon the Effective Date, the Class Representative hereby releases the
Released Persons from all claims and demands of any kind and nature whatsoever.

8.4 The Class Representative and the Creditor expressly understand and
acknowledge that it is possible that unknown losses or claims exist or that present losses may
have been underestimated in amount or severity. The Class Representative and the Creditor
explicitly took that possibility into account in entering into this Agreement, and a portion of
the consideration and the mutual covenants contained herein, having been bargained for
between the Class Representative and the Creditor with the knowledge of the possibility of
such losses or claims, was given in exchange for a full accord satisfaction, and discharge of

all such losses or claims.

906137032-8 24
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 25 of 51

9. MISCELLANEOUS PROVISIONS.

9.1 Parties to Use Best Efforts to Effectuate Settlement. The Parties’ Counsel
shall use their best efforts to cause the Court to give Preliminary Approval to this Agreement
as promptly as practicable, to take all steps contemplated by this Agreement to effectuate the
Settlement on the stated terms and conditions and to obtain Final Approval of this
Agreement.

9.2 Governing Law. This Agreement is intended to and shall be governed by the
laws of the Commonwealth of Massachusetts, without regard to conflict of laws rules. This
Agreement shall be enforced in the United States District Court in the District of
Massachusetts. The Creditor, Class Representative and Settlement Class Members waive
any objection that any such party may have or hereafter may have to the venue of such suit,
action, or proceeding.

93 Entire Agreement. The terms and conditions set forth in this Agreement, the
exhibits hereto, and the Tip-Over Agreement referred to herein, constitute the complete and
exclusive statement of the Agreement between the Parties relating to the Class Claims
asserted in the Amended Complaint, superseding all previous negotiations and
understandings, and may not be contradicted by evidence of any prior or contemporaneous
agreement.

94 Modification Only in Writing. This Agreement may be altered, amended,
modified or waived, in whole or in part, only in a writing signed by the Class Representative
(which may be through her counsel), Class Counsel and the Creditor. This Agreement may

not be amended, altered, modified or waived, in whole or in part, orally.

906137032-8 2 5
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 26 of 51

9.5 No Ambiguity to be Construed in Favor of Either Party. The determination of
the terms of, and the drafting of, this Agreement has been by mutual agreement after
negotiation, with consideration by and participation of all Parties hereto. Accordingly, this
Agreement shall be considered neutral and no ambiguity shall be construed in favor or
against the Parties.

9.6 Successors. This Agreement shall be binding upon, and inure to the benefit
of, the respective heirs, successors and assigns of the Parties hereto.

9.7. Waivers. The waiver by one party of any provisions or breach of this
Agreement shall not be deemed a waiver of any other provision or breach of this Agreement.

9.8 Counterparts: Electronic or Facsimile Signatures Effective. This Agreement
shall become effective upon its execution by all of the undersigned. The Parties may execute
this Agreement in counterparts, and execution of Counterparts shall have the same force and
effect as if all Parties had signed the same instrument. A signed counterpart exchanged
electronically or via facsimile shall be as effective as an original signed counterpart.

9.9 Retention of Jurisdiction. The Court shall retain jurisdiction over the
interpretation, effectuation and implementation of this Agreement, and all orders entered in
connection therewith and the Parties and their attorneys submit to the jurisdiction of the
Court. In any action or proceeding to enforce the terms of this Agreement or the Final
Approval Order and Final Judgment, the prevailing party shall be entitled to any award of
reasonable attorneys’ fees, costs and expenses.

9.10 Taxes. The Parties and their Counsel have provided no tax advice with
respect to the terms of the Settlement. The Parties agree that the amount and/or existence of a

debt between the Settlement Class Members and the Creditor is in dispute. The Creditor may

906137032-8 9 6
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 27 of 51

prepare and send a Form 1099-C to Settlement Class Members as it deems is required and
appropriate under United States Internal Revenue Service rules and regulations, and each
Settlement Class Member may take whatever position he or she deems appropriate with
respect to income tax reporting. In any event, the Creditor shall have no liability or
responsibility for any taxes assessed to any Settlement Class Member or the Class
Representative. The delivery of funds to the Settlement Administrator and the crediting of
accounts in accordance with paragraphs 4.1 through 4.4 above, shall constitute full and
complete discharge of the entire obligation of the Creditor under this Agreement. The
Creditor shall not have any further obligation to Plaintiff (individually or as Class
Representative) or to other Settlement Class Members under this Agreement except as
otherwise specifically provided in this Agreement.

9.11 No Opt Out Solicitation or Inducement. Plaintiff and Class Counsel agree that
they shall take no action which would or might have the effect of inducing or encouraging
any person included in a Settlement Class to seek exclusion from the Class, provided that this
provision shall not restrict Class Counsel from providing appropriate legal advice in response
to inquiries from Settlement Class Members.

<End of page; Signature Page Follows>

906137032-8
27
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 28 of 51

DocuSign Envelope ID: F238081 1-BFFC-40D3-B5A4-9E68 1 3E83AB2

IN WITNESS WHEREOF, the undersigned, being duly authorized, have caused this

Class Action Settlement Agreement to be executed on the dates shown below.

AGREED TO AND ACCEPTED:

Dated: April 12, 2019

Dated: April 12, 2019

Dated: April 12, 2019

906137032-8

Class Representative:
BocuSignend try:

Danika tortwell
DANIKA HARTWELL

 

Class Counsel: ,

By: (eo

t { /

Nicholas F. Ortiz, Esq.

AMERICREDIT FINANCIAL SERVICES, INC.
d/b/a GM Financial

By:

 

Title:

 

28
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 29 of 51

IN WITNESS WHEREOF, the undersigned, being duly authorized, have caused this

Class Action Settlement Agreement to be executed on the dates shown below.

AGREED TO AND ACCEPTED: Class Representative:

Dated: April, 2019

 

DANIKA HARTWELL
Class Counsel:

Dated: April, 2019 By:
Nicholas F. Ortiz, Esa.

 

Dated: April 2 , 2019 AMERICREDIT FINANCIAL SERVICES, INC.
d/b/a GM Financial

| By:

Title: Chic Leg./ OR ee

 

 

DB18 7032-1
GOB13 7032-8 28
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 30 of 51

Exhibit A
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 31 of 51

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

DANIKA HARTWELL,
Individually and on behalf of a class
of persons similarly situated,

C.A. NO. 1:18-cv-11895-DJC

Plaintiff,

Vv.

"sweet Same Stl Smell Snel eet Sar nee See

AMERICREDIT FINANCIAL SERVICES,
INC. d/b/a GM FINANCIAL,

Defendant.

Nee Ne et ee”

 

[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF
CLASS ACTION SETTLEMENT

This matter came before the Court on Plaintiff Danika Hartwell’s Motion for Preliminary
Approval of Class Action Settlement with Defendant AmeriCredit Financial Services, Inc. d/b/a
GM Financial (the “Motion”). Having reviewed the Motion and documents submitted in support
of the Motion, including the Class Action Settlement Agreement dated April 12, 2019, and
exhibits thereto (collectively the “Settlement Agreement”), and having reviewed the record in the
above-captioned matter,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

1. The Settlement Agreement is hereby incorporated by reference in this Order as if
fully set forth herein. Capitalized terms in this Order shall, unless otherwise defined herein, have
the meanings ascribed to them in the Settlement Agreement.

2. Pursuant to Fed. R. Civ. P. 23, the terms of the Settlement Agreement, attached to
the Motion as Exhibit 1, and the Settlement provided for therein, are preliminarily approved as

(a) fair, reasonable, and adequate in light of the relevant factual, legal, practical and procedural

906215765-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 32 of 51

considerations of the Lawsuit, (b) free of collusion to the detriment of Class Members, and (c)
within the range of possible final judicial approval, subject to further consideration thereof at the
Final Approval Hearing. Accordingly, the Settlement Agreement and the Settlement are
sufficient to warrant notice thereof, as set forth below, and a full hearing on the Settlement.
3. For purposes of the Settlement, this Court hereby provisionally approves the
following settlement class (“Settlement Class”):
a. All accounts subject to a RISC with respect to which defendant AmeriCredit
Financial Services, Inc. d/b/a GM Financial (“GMF”) sent a notice identical
and/or substantially similar to the Representative’s Statutory Notice attached as
Exhibit A to the Amended Complaint [Dkt. 16], at any time during the Class
Period, excluding: (i) any account that includes within the applicable RISC, a
provision requiring either party to submit to binding non-class arbitration, (ii) any
account an obligor of which received a discharge in Bankruptcy after the date he
or she received such a notice, and (iii) any account where GMF has previously
obtained a binding release from all obligors or obtained a judgment against all
obligors.
4. For purposes of the Settlement, this Court also hereby provisionally approves the

following subclass of the Settlement Class (“Sale Subclass”):

a. All accounts within the Settlement Class where GMF repossessed or accepted
voluntary surrender of the subject vehicle and then sold, leased, licensed or
otherwise disposed of it without sending a presale notice that included the phrase
“fair market value” prior to such sale or other disposition.

5. For settlement purposes only, and after considering the relevant factors in Fed. R.
Civ. P. 23 and subject to further consideration at the Final Approval Hearing, Plaintiff is
conditionally designated as the Class Representative, and Class Counsel is conditionally
appointed as counsel for the Settlement Class and Sale Subclass. The law firm and attorney
conditionally representing the Settlement Class and Sale Subclass is:
Nicholas F. Ortiz
Law Office of Nicholas F. Ortiz, P.C.

99 High Street, Suite 304
Boston, Massachusetts 02110

906215765-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 33 of 51

6. Pursuant to the terms of the Settlement Agreement, no later than ten (10) business
days after the date of this Order, GMF shall provide to Class Counsel and the Settlement
Administrator designated by Class Counsel with the Class List. Within ten (10) days of receiving
the Class List, and pursuant to the procedures detailed in the Settlement Agreement, under the
direction of Class Counsel, the Settlement Administrator shall mail the Notice, attached to the
Settlement Agreement as Exhibit B, by first class U.S. mail to all individuals listed on the Class
List. Before sending the Class Notice, Class Counsel shall fill-in all applicable dates and
deadlines in the Class Notice to conform with the dates and deadlines specified for such events in
this Order. Class Counsel shall also have discretion to format the Class Notice in a reasonable
manner before mailing to minimize mailing or administration costs.

7. Ifany Class Notice mailed pursuant to the Settlement Agreement is returned by
the United States Postal Service for lack of a current correct address, the Settlement
Administrator shall seek an address correction via a social security number search through the
Accurint (or similar) database for those individuals, and their checks will be re-sent to any
subsequently obtained addresses. The Settlement Administrator shall have no further obligation
to locate Settlement Class Members.

8. The Court finds that the Settlement Agreement’s plan for class notice is the best
notice practicable under the circumstances and satisfies the requirements of due process and Fed.
R. Civ. P. 23. The class notice plan set forth in the Settlement Agreement is approved and
accepted. This Court further finds that the Class Notice complies with Fed. R. Civ, P. 23 and is
appropriate as part of the notice plan and the Settlement, and thus it is hereby approved and
adopted. This Court further finds that no other notice other than that identified in the Settlement

Agreement is reasonably necessary in the Lawsuit.

906215765-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 34 of 51

9. Any Class Member who wishes to be excluded from the Settlement Class and not
be bound by the Settlement Agreement must complete and mail a request for exclusion (“Opt-
Out”) to the Settlement Administrator at the address set forth in the Class Notice, postmarked no
later than thirty (30) days from the last projected date for the initial mailing of Class Notice. For
a Class Member’s Opt-Out to be valid and treated as a Successful Opt-Out, it must include the
(a) full name, address, telephone number, and signature of the Class Member; and (b) state the
Class Member’s desire to opt out of the Settlement. If there is more than one obligor on a loan
account subject to this Settlement, each obligor on that account must sign the Opt-Out. No
person shall purport to exercise any exclusion rights of any other person, and in no event shall
members of the Settlement Class who purport to opt out of the Settlement as a group, aggregate,
collective or class involving more than one Settlement Class Member be considered a successful
or valid opt-out; any such purported opt-out shall be void. Any Settlement Class Member who
fails to timely and validly opt out of the Settlement Class under this Settlement Agreement shall
be bound by the terms of this Settlement. Further, any Class Member who is a Successful Opt-
Out will be deemed to have waived any rights or benefits under the Settlement, and will not have
standing to object to the Settlement.

10. At least ten (10) days prior to the Final Approval Hearing, the Settlement
Administrator shall prepare a list of the persons who have complied with the requirements for
exclusion from a Settlement Class and shall serve such list upon Class Counsel and GMF’s
Counsel, and Class Counsel shall file such document with the Court at least five (5) days prior to
the Final Approval Hearing and serve it upon GMF’s Counsel at the same time.

11. | Any Class Member who is not a Successful Opt-Out and who wishes to object to

or comment on any aspect of the proposed Settlement, in whole or in part, must mail a timely

906215765-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 35 of 51

written statement of objection to the Settlement Administrator no later than the Objections
Deadline. To be considered valid, each Objection must be timely (as judged by the filing
deadline set forth above), and must state: the case name and number; the basis for and an
explanation of the objection; and the name, address, and telephone number of the Settlement
Class Member making the objection. In addition, any objection must be personally signed by the
Settlement Class Member and, if represented by counsel, then by counsel. Objections that are
untimely and/or otherwise invalid may not be considered by this Court unless the Court orders
otherwise.

12. A hearing (the “Final Approval Hearing”) shall be held before the undersigned at

a.m./p.m. on , 2019, at the United States District Court for the District of

Massachusetts at 1 Courthouse Way, Boston, MA 02210, to determine, among other things, (a)
whether the proposed Settlement should be finally approved as fair, reasonable and adequate, (b)
whether the Lawsuit should be dismissed with prejudice pursuant to the terms of the Settlement
Agreement, (c) whether Class Members should be bound by the Release set forth in the
Settlement Agreement, (d) whether Class Members should be subject to a permanent injunction
that, among other things, bars Class Members from filing, commencing, prosecuting, intervening
in, or participating in (as class members or otherwise) any lawsuit, claim, demand or proceeding
in any jurisdiction that is based on or related to, directly or indirectly, matters within the scope of
the Release, (€) whether the Settlement Class should be finally certified, (f) the amount of
attorneys’ fees and costs to be awarded to Class Counsel, if any, and (g) the amounts to be
awarded to Plaintiff for her service as Class Representative. This hearing may be postponed,
adjourned, or continued by order of the Court without further written notice to the Settlement

Class.

906215765-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 36 of 51

13. All other events contemplated by the Settlement Agreement to occur after this
Order and before the Final Approval Hearing, and all aspects of settlement administration during
that time, and all matters related to Court consideration of the Settlement, shall be governed by
the Settlement Agreement, to the extent not inconsistent herewith.

14. All proceedings in the Lawsuit, other than such as may be necessary to carry out
the terms and conditions of the Settlement Agreement or the responsibilities related or incidental
thereto, are stayed and suspended until further order of this Court.

15. Neither the Settlement nor the Settlement Agreement constitutes an admission,
concession, or indication by the Parties of the validity of any claims or defenses in the Lawsuit or
of any wrongdoing, liability, or violation of law by GMF, who vigorously denies all of the
claims and allegations raised in the Lawsuit.

16. At or after the Final Approval Hearing, the Court may approve the Settlement
with such modifications, if any, as may be agreed to by Class Counsel and Counsel for GMF and

without future notice to Class Members.

IT IS SO ORDERED, on this, the day of , 2019,

 

HONORABLE DENISE J. CASPER
UNITED STATES DISTRICT COURT JUDGE

906215765-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 37 of 51

Exhibit B
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 38 of 51

United States District Court for The District of Massachusetts

You appear in the records of AmeriCredit Financial Services, Inc. d/b/a
GM Financial (“Defendant”) as having had your motor vehicle repossessed by
Defendant between July 19, 2014 and July 31, 2018 and received a
repossession notice that is a subject of this case. If this Settlement is approved
by the Court, you will receive a check and/or a statement credit.

This Notice Is Not A Solicitation From A Lawyer.

e Defendant's records identify you as a member of the Settlement Class in a class-action
lawsuit that was filed by Danika Hartwell (the “Plaintiff” or “Named Plaintiff’) against
Defendant.

e The proposed settlement requires Defendant to provide Settlement Class Members with a
check and/or statement credit in an amount to be determined below.

     

| If you do nothing you will remain eligible to participate
in the Settlement, and obtain benefits. You will be
bound by the Court’s Final Judgment and the release of
_| claims explained in the Settlement Agreement.

 

If you exclude yourself from the Settlement, you will Deadline:
not receive any benefits from the Settlement. Excluding | [Month Day,
yourself is the only option that allows you to ever bring | Year]

| or maintain your own lawsuit against the Defendant
| regarding the allegations in the Lawsuit.

 

| You may write to the Court about why you object to Deadline:

_ | the Settlement and think it shouldn’t be approved. [Month Day,
Filing an objection does not exclude you from the Year]
Settlement. You may also attend the Final Approval
Hearing and object to the settlement without sending
_ | any written objection.

 

 

 

 

e These rights and options - and the deadlines to exercise them — are explained in more
detail below.

The Court in charge of this Lawsuit has preliminarily approved the Settlement and must
decide whether to give final approval to the Settlement. The relief provided to Settlement Class
Members will be provided only if the Court gives final approval to the Settlement and, if there
are any appeals, after the appeals are resolved in favor of the Settlement. Please be patient.

906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 39 of 51

BASIC INFORMATION~ THIS CASE

 

A class action lawsuit entitled Hartwell vy. AmeriCredit Financial Services, Inc. d/b/a GM
Financial, Case No. 1:18-CV-11895-DJC, is pending in the U.S. District Court for the District of
Massachusetts (the “Lawsuit’’). The Lawsuit claims that Defendant violated the Massachusetts
Commercial Code and the Massachusetts Consumer Protection Act by post-repossession notices
that failed to accurately describe Settlement Class Members’ liability for deficiency balances, as
required by law. Defendant denies these claims, has asserted numerous defenses to the action,
and denies that class certification is required or appropriate.

The Court has not decided who is right or wrong in this Lawsuit. Although no decision
has been made about who is right and who is wrong, both sides have agreed to a proposed
Settlement. A Settlement avoids the expense, delay and uncertainty of a trial and gets relief to
Settlement Class Members more quickly. The Plaintiff and the attorneys for the Settlement Class
think the Settlement is best for all Settlement Class Members.

The Lawsuit is called a “Class Action” because the Class Representative is suing on
behalf of other people with similar claims, called “Class Members.” The parties have agreed to
treat the Lawsuit as a Class Action for settlement purposes only.

 

How Do I Know IF AM Part OF THE SETTLEMENT?

You are a Settlement Class Member if you are or have been an obligor on an account
with respect to which Defendant sent a notice identical and/or substantially similar to the
Statutory Notice sent to the Class Representative, Danika Hartwell, between July 19, 2014 and
July 31, 2018.

You are also a Member of the Sale Subclass if you are a member of the Settlement Class
and your vehicle was sold, leased, licensed or otherwise disposed of by Defendant after
Defendant repossessed your vehicle. Below in this notice these various types of post-
repossession disposal will simply be referred to as “sold.”

 

THE SETTLEMENT BENEFITS — WHAT YOU GET

If the Settlement is approved by the Court, all Settlement Class Members will receive
certain monetary benefits. If the Settlement is not approved by the Court, Settlement Class
Members will not get any benefits of the Settlement and the parties will go back to Court for
further proceedings, including possibly a trial. The parties have made their best efforts to
negotiate a settlement that is fair and reasonable under the circumstances.

What You Will Get Whether Or Not Defendant Sold Your Car.

You will be entitled to receive either (a) a statement credit to your account or (b) a check.
Whether you receive a statement credit or check, will depend on two things: whether your
account reflects a balance owed to Defendant and, if so, whether the balance owed to Defendant
is greater than $150.

Statement Credit: If you have a balance on your account with Defendant that is greater
than $150, you will receive a statement credit in the amount of $150.

Check: If you have no account balance (for example, if (a) you redeemed your vehicle
after Defendant repossessed it and paid off the entire account balance, or (b) you reinstated your

2
906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 40 of 51

account and later paid it off), you will be entitled to receive a check for $150. Also, if your
account balance is waived as described below, you will receive payment of $150 in addition to
the amount described below.

Additional Value You Will Receive If Defendant Sold Your Car.

If Defendant repossessed your vehicle, sent you a notice substantially similar to the one
the Plaintiff alleges in this case was insufficient under applicable law, and then sold or otherwise
disposed of your vehicle without sending you a notice that included the phrase “fair market
value” before doing so, in addition to the value described above, and you will be entitled to
receive both of the two following benefits.

1. Deficiency Balance Forgiveness: Defendant will forgive the entirety of any deficiency
amount you owe. In total, Defendant will forgive approximately $8.3 million dollars in
deficiency balances as part of this Settlement; AND

2. Check: You will also be entitled to receive a check in an amount equal to your
proportional share of your total possible damages under the Massachusetts Commercial
Code from a Settlement Fund of $2,359,050. The amount of these checks will vary in
accordance with the amount you financed from Defendant and the interest and charges
you agreed to pay. The average check amount for the approximately 2273 Settlement
Class Members in this Group will be $712.

You do NOT need to do anything to receive these benefits.

Named Plaintiff Incentive Payment. The Named Plaintiff will request an incentive
payment of $5,000 for her services as a class representative and her efforts in bringing the
Lawsuit. If the Court approves the request, the incentive payment will be paid by Defendant in
addition to the Settlement Fund.

Attorneys’ Fees. Counsel for the Settlement Class will seek attorneys’ fees and costs
from the Settlement Amount of one-quarter (25 percent) of the Settlement Fund, subject to
approval by the Court at the Final Approval Hearing referred to below. If the Court approves the
request, the fees and costs will be paid from the Settlement Fund in the amount of $736,350.

Uncashed Checks. Any uncashed or unclaimed checks from these settlement payments
will not revert to Defendant. If approved by the Court, the aggregate amount of any uncashed or
unclaimed checks will be divided equally among two organizations, namely: JumpStart Coalition
for Personal Financial Literacy and National Consumer Law Center, Inc.

THE SETTLEMENT RELEASE—WHAT You WILL Give Up

   

If the Court approves the proposed Settlement, unless you exclude yourself from the
Settlement, you will be releasing your claims against Defendant. A RELEASE MEANS THAT
YOU WILL NOT BE ABLE TO FILE A LAWSUIT, CONTINUE PROSECUTING A
LAWSUIT, OR BE PART OF ANY OTHER LAWSUIT AGAINST DEFENDANT FOR
CLAIMS RELATED TO INSUFFICIENT OR UNLAWFUL REPOSSESSION AND
DEFICIENCY NOTICES.

   

YOUR RIGHTS - EXCLUDE YOURSELF

906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 41 of 51

If you are a member of the Settlement Class, you are included in the Settlement unless
you request to be excluded. If you remain in the Settlement Class and this Settlement is approved
by the Court, you will receive the benefits described above. If you do not want to participate in
the Settlement, you can exclude yourself or “opt out.” If you exclude yourself, you will not
receive any benefits from the Settlement, but you will not be bound by any judgment or release
in this Lawsuit and will keep your right to sue Defendant on your own if you want. If you
exclude yourself, you may not object to the Settlement.

To exclude yourself, you must send a written request that contains your original signature
and: (a) the name and case number of the Lawsuit, “Hartwell v. AmeriCredit Financial Services,
Inc. d/b/a GM Financial, Case No. 1:18-CV-11895-DJC”; (b) your full name, address, and
telephone number; (c) your signature and the signatures of all co-borrowers on your account with
Defendant; and (c) a statement that you, and every co-borrower on the account, does not wish to
participate in the Settlement, postmarked no later than [Month Day, Year] to the Settlement
Administrator at:

Optime Administration LLC
P.O. Box 3206
Brockton, MA 02304

An opt out form is included at the end of this Notice.

IF YOU DO NOT MAKE A TIMELY AND VALID REQUEST FOR EXCLUSION
ACCORDING TO THE PROCEDURES DESCRIBED HEREIN, YOU WILL REMAIN A
SETTLEMENT CLASS MEMBER AND BE BOUND BY THE SETTLEMENT.

Your RiGuts - OBJECT TO THE SETTLEMENT

   

If you do not request to be excluded, you may object to the Settlement. You may not do
both. You may object in writing before the Final Approval Hearing.

Objecting in Writing

To object in writing, send a letter saying that you object to “Hartwell v. AmeriCredit
Financial Services, Inc. d/b/a GM Financial, Case No. 1:18-CV-11895-DJC” to the Settlement
Administrator at:

Optime Administration LLC
P.O. Box 3206
Brockton, MA 02304

Be sure to include your name, address, telephone number, your signature, and the reasons
you object to the settlement. Mail the objection to the Settlement Administrator so that it is
postmarked by [Month] [Day], 2019.

IF YOU DO NOT TIMELY MAKE YOUR OBJECTION IN WRITING ACCORDING
TO THE PROCEDURES DESCRIBED HEREIN, YOU WILL BE DEEMED TO HAVE
WAIVED ALL OBJECTIONS TO THE SETTLEMENT.

 

FINAL APPROVAL HEARING

906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 42 of 51

The Court will hold a hearing on inCourtroom ___ at the United States District
Court for the District of Massachusetts, located at | Courthouse Way, Boston, MA 02210, to
decide whether to give final approval to the Settlement. The purpose of the Final Approval
Hearing will be for the Court to determine whether the Settlement is fair, reasonable, adequate,
and in the best interests of the Class; to consider the award of attorneys’ fees and costs to Class
Counsel; to consider the request for an incentive payment to the Plaintiff; and to consider
whether the Settlement Class Members should be bound by the Release and be prohibited from
suing over Released Claims.

Please contact the Settlement Administrator or class counsel for any updates about the
Settlement generally or the Final Approval Hearing specifically. At that hearing, the Court will
hear any Objections and arguments concerning the fairness of the Settlement. You may attend,
but you do not have to.

GETTING MORE INFORMATION

 

If you have questions or would like more information, you may contact the Settlement
Administrator at the postal mailing address: c/o ADMIN, or call toll-free at 1-844-625-7313.

You may also contact Class Counsel at the phone number and/or address listed below.
Please be advised that Defendant and/or Defendant’s Counsel cannot comment or otherwise
provide any advice with respect to this Notice or the Settlement.

 

Any opt-out forms or objections should be sent to the Settlement Administrator, not to
the Court. Any questions should be directed either to the Settlement Administrator or to Class
Counsel, not to the Court.

Please do not contact the Judge concerning this case.

WHAT IF My ADDRESS OR OTHER INFORMATION HAS CHANGED OR CHANGES AFTER I

 

RECEIVE My Novice?

It is your responsibility to inform the Settlement Administrator of your updated
information so that a check may be sent to you if the settlement is approved. You may do so at
the address below:

Optime Administration LLC
P.O. Box 3206
Brockton, MA 02304

IMPORTANT ADDRESSES

 

Class Counsel:

Law Office of Nicholas F. Ortiz, P.C
99 High Street, Suite 304
Boston, MA 02110
T: (617) 338-9400
attorney@mass-legal.com

906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19

Defendant’s Counsel:

Charles A. Ognibene
Michael Grant
LeClairRyan PLLC
60 State Street, 23" Floor
Boston, MA 02109

Class Administrator:

Optime Administration LLC
P.O. Box 3206
Brockton, MA 02304
toll-free: (844) 625-7313

Court:

Page 43 of 51

United States District Court for the District of Massachusetts

! Courthouse Way
Boston, MA 02210

XXXXXKKXK All OPT OUTS/REQUESTS FOR EXCLUSION must be
postmarked and mailed to the Settlement Administrator.

XXXXXXXX ANY WRITTEN OBJECTIONS must be postmarked and mailed

to the Settlement Administrator.

XXXXXXX, at oo: FINAL APPROVAL HEARING.

Dated: XXX XX, 2019

906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 44 of 51

Optime Administration LLC
P.O. Box 3206, Brockton, MA 02304 Must be Post-Marked By: DATE

Hartwell v. AmeriCredit Financial Services, Inc. d/b/a GM Financial
Case No. 1:18-CV-11895-DJC
(U.S.D.C., D. Massachusetts at Boston)
OPT OUT FORM

I wish to exclude myself from the Settlement in Hartwell v. AmeriCredit Financial
Services, Inc. d/b/a GM Financial, Case No. 1:18-CV-11895-DJC, If there are co-borrowers on
my account, all have signed this form and also wish to be excluded from this Settlement.

ORIGINAL SIGNATURE: Date (mm/dd/yy):

Print full name:

 

Address:

 

City: State: Zip Code:

 

Telephone number:

 

Complete this portion of the form if there are co-borrowers on your account:

Co-borrower (1) full name:

 

Co-borrower (1) signature:

 

Co-borrower (2) full name:

 

Co-borrower (2) signature:

 

Return fully completed form to:

Optime Administration LLC
P.O. Box 3206, Brockton, MA 02304

Is this address different than the one in the Notice you received?: Yes No

906224083-1
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 45 of 51

Exhibit C
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 46 of 51

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

DANIKA HARTWELL,
Individually and on behalf of a class
of persons similarly situated,

C. A. NO. 2:15-cv-00517-TSZ

Plaintiff,
Vv.

AMERICREDIT FINANCIAL SERVICES,
INC. d/b/a GM FINANCIAL,

Defendant.

 

[PROPOSED] FINAL ORDER APPROVING
CLASS ACTION SETTLEMENT AND JUDGMENT

Plaintiff Danika Hartwell (“Plaintiff’ or “Class Representative”), throu gh her counsel,
has submitted to the Court a Motion for Final Approval of Settlement Agreement which seeks
final approval of the parties’ Settlement Agreement (the “Final Approval Motion”). Class
Counsel also previously submitted their Motion for an Order Awarding Attorneys’ Fees, Costs,
and Incentive Award. Dkt. No. __.

This Court preliminarily approved the Settlement Agreement by a Preliminary Approval
Order dated , 2019. Notice was sent to all members of the Settlement Class pursuant
to the terms of the Preliminary Approval Order and Settlement Agreement.

This Court has reviewed the papers filed in support of the Final Approval Motion and
Motion for Attorneys’ Fees, Costs, and Incentive Award, including the Settlement Agreement
and the exhibits thereto, memoranda and arguments submitted on behalf of the Settlement Class,

and supporting affidavits. The Court held a hearing on , 2019, at which time the parties

and all other interested persons were heard in support of the proposed Settlement.

]
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 47 of 51

Based on the papers filed with the Court and the presentations made to the Court by the
parties and by other interested persons at the hearing, it appears to the Court that the Settlement
Agreement is fair, adequate, and reasonable, and in the best interests of the Settlement Class.
Accordingly,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

1, This Final Order Approving Class Action Settlement and Judgment of Dismissal
(“Final Approval Order”) incorporates by reference all definitions contained in the Settlement
Agreement, and all terms used herein and not otherwise defined shall have the respective
meanings ascribed to them in the Settlement Agreement. The Settlement Agreement shall be
deemed incorporated herein by this reference.

2, The Court has jurisdiction over the subject matter of this Lawsuit and over the
parties to this Lawsuit, including all Settlement Class Members for purposes of this Lawsuit.

3. Pursuant to Rule 23(b)(3) of the Federal Rules of Civil Procedure, the Court
certifies the following class (the “Settlement Class”):

All accounts subject to a RISC with respect to which GMF sent a
notice identical and/or substantially similar to the Representative’s
Statutory Notice attached as Exhibit A to the Amended Complaint
[Dkt. 16], at any time during the Class Period, excluding: (i) any
account that includes within the applicable RISC, a provision
requiring either party to submit to binding non-class arbitration, (ii)
any account an obligor of which received a discharge in
Bankruptcy after the date he or she received such a notice, and (iii)
any account where GMF has previously obtained a binding release
from all obligors or obtained a judgment against all obligors.
Additionally, the Court certifies the following subclass of the Settlement Class (the “Sale

Subclass”):

All accounts within the Settlement Class where GMF repossessed
or accepted voluntary surrender of the subject vehicle and then
sold, leased, licensed or otherwise disposed of it without sending a

2
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 48 of 51
presale notice that included the phrase “fair market value” prior to
such sale or other disposition.
In this Order, the term “Settlement Class” includes the “Sale Subclass” where appropriate.

4, For settlement purposes only, this Court finds that the Settlement Class satisfies
the applicable prerequisites for class action treatment under Fed. R. Civ. P. 23, and more
specifically that: (a) the Settlement Class as defined above is so numerous that joinder of all
members is impracticable; (b) there are questions of law and fact common to the Settlement
Class; (c) the claims of the Class Representative are typical of the claims of the Settlement Class;
(d) the Class Representative will fairly and adequately protect the interests of the Settlement
Class; (e) the questions of law or fact common to the members of the Settlement Class
predominate over the questions affecting only individual members, and (f) certification of the
Settlement Class is superior to other available methods for the fair and efficient adjudication of
the controversy.

5. Pursuant to the Court’s Preliminary Approval Order, the approved Class Notice
was mailed to the Settlement Class. The Court has determined that the Class Notice given to
members of the Settlement Class fully and accurately informed members of the Settlement Class
of all material elements of the proposed Settlement; constituted valid, due, and sufficient notice
to all members of the Settlement Class; and fully complied with Rule 23(c)(2)(B) of the Federal
Rules of Civil Procedure.

6. The Court, having considered the relevant papers, including Plaintiffs Final
Approval Motion, and any objections filed by members of the Settlement Class, finds that this
Settlement, on the terms and conditions set forth in the Settlement Agreement, is in all respects

fair, reasonable, adequate, and in the best interests of the Settlement Class. The Court therefore
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 49 of 51

grants final approval to the Settlement of this Litigation in accordance with the terms of the
Settlement Agreement.

7. The Court orders the parties to the Settlement Agreement to perform their
obligations thereunder pursuant to the terms of the Settlement Agreement.

8. The Court dismisses the Lawsuit, and all claims and causes of action asserted
therein, on the merits and with prejudice. This dismissal is without costs to any party, except as
specifically provided in the Settlement Agreement.

9. This Final Approval Order and Final Judgment of dismissal with prejudice set
forth herein is binding on all Settlement Class Members.

10. Plaintiff and Settlement Class Members are permanently barred and enjoined
from asserting, commencing, prosecuting or continuing any of the Released Claims described in
the Settlement Agreement against any of the Released Parties.

11. The Court adjudges that the Class Representative and all Settlement Class
Members shall, to the extent provided in the Settlement Agreement, conclusively be deemed to
have released and discharged the Defendant AmeriCredit Financial Services, Inc. d/b/a GM
Financial (“GMF”) and all other Released Persons from any and all of the Released Claims as
provided in the Settlement Agreement.

12, Without affecting the finality of this Final Approval Order in any way, the Court
retains jurisdiction over: (a) implementation and enforcement of the Settlement Agreement
pursuant to further orders of the Court until the Final Judgment contemplated hereby has become
effective and each and every act agreed to be performed by the parties hereto shall have been

performed pursuant to the Settlement Agreement; (b) any other action necessary to conclude this
 

Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 50 of 51

Settlement and to implement the Settlement Agreement; and (c) the enforcement, construction,
and interpretation of the Settlement Agreement.

13. The Plaintiff and Class Counsel have moved for an award of attorneys’ fees and
costs of and expenses in the amount of . Dkt. No. __. The Court finds that
Class Counsel’s requested award of attorneys’ fees, costs and expenses is fair and reasonable,
and the Court approves of Class Counsel attorneys’ fees, costs and expenses in this amount. The
Court directs the Settlement Administrator to disburse this amount to Class Counsel from the
Settlement Fund as provided in the Settlement Agreement.

14. ‘The Plaintiff has moved for an Incentive Award of _____- Dkt. No. __. The
Court finds that the requested Incentive Award is fair and reasonable, and the Court approves the
Incentive Award in this amount. The Court directs the Settlement Administrator to disburse this
amount to the Plaintiff from the Settlement Fund as provided in the Settlement Agreement.

15. Neither this Final Approval Order nor the Settlement Agreement is an admission
or concession by GMF of any fault, omission, liability, or wrongdoing. This Final Approval
Order is not a finding of the validity or invalidity of any claims in this action or a determination
of any wrongdoing by GMF. The final approval of the Settlement Agreement does not constitute
any opinion, position, or determination of this Court, one way or the other, as to the merits of the
claims and defenses of the Settlement Class Members or GMF.

16. Settlement Class Members were given an opportunity to object to the Settlement
and to the attorneys’ fees petition. There being no objections to either, the Court finds that no
just reason exists for delay in entering this Final Approval Order. Accordingly, the Clerk is

hereby directed forthwith to enter this Final Approval Order.

 
Case 1:18-cv-11895-DJC Document 34-1 Filed 04/12/19 Page 51 of 51

17. Should the Settlement not become effective and final in accordance with its terms,
this Final Approval Order shall be rendered null and void to the extent provided by and in
accordance with the Settlement Agreement and shall be vacated and, in such event, all orders and
releases delivered in connection herewith shall be null and void to the extent provided by and in
accordance with the Settlement Agreement.

SO ORDERED, on this, the day of , 2019.

 

HONORABLE DENISE J. CASPER
UNITED STATES DISTRICT COURT JUDGE
